Case 8:19-cv-02821-JSM-AAS Document 27 Filed 11/04/20 Page 1 of 2 PageID 1181




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

REBECCA A. GEIGER,

       Plaintiff,

v.                                                       Case No: 8:19-cv-2821-T-30AAS

ANDREW M. SAUL,
Commissioner of Social Security,

       Defendant.


                                         ORDER

       THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Amanda Arnold Sansone (Dkt. 24), Plaintiff’s Objections

to Report and Recommendation (Dkt. 25) and Defendant’s Response to Plaintiff’s

Objections (Dkt. 26).

       After careful consideration of the Report and Recommendation of the Magistrate

Judge, Plaintiff’s Objections, Defendant’s Response and in conjunction with an

independent examination of the file, the Court is of the opinion that the Magistrate Judge’s

Report and Recommendation should be adopted, confirmed, and approved in all respects.

       ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

       1.     The Report and Recommendation (Dkt. 24) of the Magistrate Judge is

              adopted, confirmed, and approved in all respects and is made a part of this

              order for all purposes, including appellate review.

       2.     The decision of the Defendant Commissioner is AFFIRMED.
Case 8:19-cv-02821-JSM-AAS Document 27 Filed 11/04/20 Page 2 of 2 PageID 1182




      3.     The Clerk is directed to enter judgment pursuant to Rule 58 in favor of the

             Defendant.

      4.     The Clerk is directed to close this case.

      DONE and ORDERED in Tampa, Florida, this 4th day of November, 2020.




Copies Furnished To:
Counsel/Parties of Record




                                            2
